        Case 4:19-cr-00063-BMM Document 72 Filed 10/15/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 19-63-GF-BMM

                         Plaintiff,
                                            ORDER
           vs.

 TREVOR BIRDSBILL,

                         Defendant.


      Pending before the Court is the motion of the United States for telephonic or

video testimony of witness Mehsin Wehbe at the suppression hearing in this case.

For good cause shown, IT IS ORDERED that Mehsin Wehbe may testify by

telephone or video at the suppression hearing in this case. The United States shall

make arrangements with the Court Clerk’s staff.

      DATED this 15th day of October, 2020.
